Disturbing the peace is the offense; penalty assessed at a fine of twenty-five dollars.
The transcript in the present instance shows that the prosecution was instituted in the Justice Court, Precinct No. 5, Colorado County, Texas, where a jury found appellant guilty and assessed against him a fine of five dollars and costs. An appeal was taken to the county court, and upon a trial de novo in that court, appellant was found guilty and his punishment fixed at a fine of twenty-five dollars. From his conviction in the county court appellant appeals to this court.
This case having been appealed from an inferior court to the county court and the fine imposed in that court not exceeding One Hundred Dollars, it could not be appealed to the Court of Criminal Appeals by reason of Art. 53, C. C. P., 1925. There are many decisions to the effect that the Court of Criminal Appeals is without jurisdiction in cases appealed from the justice court to the county court in which the fine imposed is less than one hundred dollars. See Alkek v. State,113 Tex. Crim. 400; Nichols v. State, 84 S.W.2d 725; Lindley v. State, 55 S.W.2d 846; and other cases cited in Vernon's Ann. C. C. P., 1925, Vol. 1, Art. 53, and notes thereunder.
The appeal is dismissed.
Appeal dismissed.